Citation Nr: 0710475	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-38 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent 
effective in December 2002, and an initial rating higher than 
60 percent effective June 30, 2005, for hypertrophic 
cardiomyopathy.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1992 to August 1996 and from June 1998 to December 
2002 (the latter period of service has not been verified by 
the service department).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection and a 30 percent 
rating for hypertrophic cardiomyopathy, effective in December 
2002.  The veteran appealed the rating assignment.  Then, in 
a November 2006 rating decision, the RO granted a 60 percent 
rating for hypertrophic cardiomyopathy, effective June 30, 
2005.  The veteran continued to appeal the rating assignment.  

The veteran also appealed the rating assignment for service-
connected low back strain; however, on his substantive appeal 
received in November 2004, he specified that he was only 
appealing the heart condition.  In February 2006, through his 
representative, the veteran clarified that he was not 
appealing the low back issue.  


FINDINGS OF FACT

1.  From the effective date of the award of service 
connection in December 2002 to June 30, 2005, the 
hypertrophic cardiomyopathy was manifested by symptoms of 
fatigue, dyspnea, and/or angina with a workload of greater 
than 5 METs, and left ventricular dysfunction with an 
ejection fraction of greater than 50 percent; there was no 
evidence of congestive heart failure.  

2.  From June 30, 2005, the hypertrophic cardiomyopathy was 
manifested by symptoms of fatigue, dyspnea, and/or angina 
with a workload of greater than 3 METs, and left ventricular 
dysfunction with an ejection fraction of greater than 30 
percent; there was no evidence of congestive heart failure.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent 
effective in December 2002, and an initial rating higher than 
60 percent effective June 30, 2005, for hypertrophic 
cardiomyopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7020 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
hypertrophic cardiomyopathy.  Where as here service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating.  
Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
personal hearing, but he declined a hearing.  The RO has 
obtained the veteran's service medical records and treatment 
records from various military facilities such as Brooke Army 
Medical Center, Randolph Air Force Base Clinic, and Wilford 
Hall Medical Center.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in July 2003 (fee 
basis), February 2004, and February 2006, specifically to 
evaluate the nature and severity of the hypertrophic 
cardiomyopathy.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  In 
addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The hypertrophic cardiomyopathy is currently assigned two 
separate ratings under 38 C.F.R. § 4.104, Diagnostic Code 
7020:  a 30 percent rating from the effective date of service 
connection in December 2002, and a 60 percent rating 
effective June 30, 2005.  The rating criteria under that code 
consider various symptoms and test results, including the 
workload level in METs (metabolic equivalents) at which a 
person develops certain acute symptoms.

Under Diagnostic Code 7020, for cardiomyopathy, a 30 percent 
rating is assigned where the workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

A 60 percent rating is assigned where there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent rating is assigned where there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

The relevant medical evidence in this case consists of the 
following:  service medical records; VA examination reports 
of July 2003 (fee basis), February 2004, and February 2006; 
and records from such military medical providers as Brooke 
Army Medical Center, Randolph Air Force Base Clinic, and 
Wilford Hall Medical Center.

For the period prior to June 30, 2005, the medical records do 
not show any diagnosis of or treatment for congestive heart 
failure.  Furthermore, on the whole, his workload of METs 
exceeded 5 before he experienced symptoms of fatigue, 
dyspnea, and/or angina.  For example, during service in May 
2002, the maximum amount of METs was 13.40.  Post-service, 
his METs were 5 to 6 on the July 2003 VA examination and 10 
on the February 2004 VA examination.  Moreover, these VA 
examinations show that the veteran's left ventricle had an 
ejection fraction of 71 percent and 65 percent to 70 percent, 
respectively.  While service medical records show that the 
ejection fraction varied from 48 percent to normal in May 
2002, post-service records from Brooke Army Medical Center 
all show a left ventricular ejection fraction of greater than 
50 percent.  That is, studies show it was 60 percent to 65 
percent in May 2003, 60 percent to 70 percent in September 
2003, and 65 percent to 70 percent in January 2004.  In view 
of these findings, the Board concludes that the veteran's 
hypertrophic cardiomyopathy is properly rated as no more than 
30 percent disabling under the pertinent rating criteria. 

For the period beginning June 30, 2005, the medical records 
do not show that the veteran experienced any episodes of 
congestive heart failure.  His workload of METs generally 
exceeded 3 before he experienced symptoms of fatigue, 
dyspnea, and/or angina.  For example, at the time of a VA 
examination in February 2006, the examiner cited recent 
studies that showed METs at 7.  Non-VA medical records show 
that on June 30, 2005 and in August 2005, the veteran 
underwent studies and achieved a total of 7 METs prior to 
experiencing chest pain and discomfort.  In December 2005, 
the veteran reported recurrence of angina, but with extreme 
activity (no study was performed to determine METs).  The 
medical evidence also does not reflect left ventricular 
dysfunction to the extent that the ejection fraction was less 
than 30 percent.  For example, non-VA medical records show 
that the ejection fraction was estimated to be in the range 
of 55 percent to 65 percent on June 30, 2005, and 46 percent 
in August 2005.  On a February 2006 VA examination, the 
ejection fraction was indicated to be normal.  In view of 
these findings, the Board concludes that the veteran's 
hypertrophic cardiomyopathy is properly rated as no more than 
60 percent disabling under the pertinent rating criteria. 

In sum, the criteria for a 60 percent rating under Code 7020 
have not been demonstrated prior to June 30, 2005, and the 
criteria for a 100 percent rating under Code 7020 have not 
been demonstrated beginning June 30, 2005.  The Board thus 
finds that the preponderance of the evidence is against the 
claim for higher ratings, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board finds 
that the evidence shows that the veteran's hypertrophic 
cardiomyopathy was properly evaluated as no more than 30 
percent disabling from the effective date of service 
connection in December 2002 until June 30, 2005, and no more 
than 60 percent disabling beginning June 30, 2005.  


ORDER

An initial rating higher than 30 percent effective in 
December 2002, and an initial rating higher than 60 percent 
effective June 30, 2005, for hypertrophic cardiomyopathy is 
denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


